

2020 OMNIBUS INCENTIVE COMPENSATION PLAN
OF
AMETEK, INC.


RESTRICTED STOCK Award
This RESTRICTED STOCK Award (“Award”), is granted as of the Award Date, by
AMETEK, Inc., a Delaware corporation to the Recipient.
W I T N E S S E T H :
WHEREAS, the Company has adopted the 2020 Omnibus Incentive Compensation Plan of
AMETEK, Inc. (the “Plan”), pursuant to which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) may, inter alia, award
shares of the Company’s common stock, par value $0.01 per share (“Shares”), to
such Non-Employee Directors of the Company as the Committee may determine, and
subject to such terms, conditions and restrictions as the Committee may deem
advisable; and
WHEREAS, pursuant to the Plan, the Committee has awarded to the Recipient a
restricted stock award, subject to the terms, conditions and restrictions set
forth in the Plan and in this Award;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1:Pursuant to the Plan, the Company hereby grants to the Recipient on the Award
Date a Stock Award, and such Shares, the “Restricted Shares”, are subject to the
terms, conditions and restrictions set forth in the Plan and in this Award. On
the Award Date, the Company shall issue one or more certificates in the name of
the Recipient for the number of Shares granted as per this Award and as recorded
in the Company’s stock administrator’s
BOD RSA 2020
Grant Plan: 20RBB0  Page 1 of 6



--------------------------------------------------------------------------------



system, and such Shares shall be held by the transfer agent until such time as
the Shares become nonforfeitable. Capitalized terms not otherwise defined in
this Award shall have the same meanings as defined in the Plan.
2:The Restricted Shares shall become nonforfeitable on the earliest to occur of:
(a)the second anniversary of the Award Date if the Recipient is in the
continuous service as a member of the Board of Directors of the Company (or any
Affiliate) (“Continuous Service”) through such second anniversary date;
(b)the Recipient’s Separation from Service as a member of the Board of Directors
of the Company (or any Affiliate) due to the death or disability (as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended) of the
Recipient; or
(c)the Recipient’s Separation from Service as a member of the Board of Directors
of the Company (or any Affiliate) in connection with a Change of Control (as
defined in the Plan).


Except to the extent, if any, that the Restricted Shares shall have become
nonforfeitable pursuant to the foregoing provisions of this paragraph SECOND, if
the Recipient voluntarily or involuntarily leaves the service of the Company and
its Affiliates prior to the second anniversary of the Award Date, such
Restricted Shares (and any dividends, distributions and adjustments retained by
the Company with respect thereto) shall be forfeited.
3: The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively,
“transfer”) any Restricted Shares, or any interest therein. The Company shall
not be required (a) to transfer on its books any of the Restricted Shares which
shall have been sold or transferred in violation of any of the provisions set
forth in this Award or the Plan or (b) to treat as owner of such Shares or to
pay dividends to any transferee to whom any such Shares shall have been sold or
transferred. Each certificate representing ownership of Shares acquired pursuant
to this Award shall, prior to the expiration
BOD RSA 2020
Grant Plan: 20RBB0  Page 2 of 6



--------------------------------------------------------------------------------



or lapse of all restrictions or conditions on such Shares under this Award, have
affixed thereto, in addition to any legends required under the Plan or under
federal or state securities laws, a legend in substantially the following form:
“Transfer of the securities is restricted by that certain restricted stock award
dated as of the Award Date, between AMETEK, Inc., a Delaware corporation, and
the registered holder hereof, and certain terms of the 2020 Omnibus Incentive
Compensation Plan of AMETEK, Inc., copies of which award and plan are on file at
the principal corporate offices of AMETEK, Inc.”
4:Prior to the lapse of the restrictions on the transferability of the
Restricted Shares, the Recipient shall have all other rights and privileges of a
beneficial and record owner with respect to such Shares, including, without
limitation, voting rights and the right to receive dividends, distributions and
adjustments with respect to such Shares; provided, however, that any dividends,
distributions and adjustments with respect to the Restricted Shares, plus
interest credited on any such cash dividends, shall be retained by the Company
for the Recipient’s account and for delivery to the Recipient, together with the
stock certificate representing such Shares, only as and when such Restricted
Shares have become nonforfeitable, and in no event later than two-and-a-half
months after the end of the calendar year in which the Restricted Shares become
nonforfeitable. Cash dividends declared on forfeited Shares shall be forfeited
as and when such Shares are forfeited. For purposes of this paragraph FOURTH,
interest shall be credited from the date a cash dividend with respect to the
Restricted Shares is made to the date on which the Company distributes such
amounts to the Recipient, at the five-year Treasury Note rate, plus 0.5%, as
such rate is set forth in the Wall Street Journal as of the first business day
of each calendar quarter.
5:If prior to the expiration or lapse of all of the restrictions and conditions
on the Restricted Shares under this Award, there shall be declared and paid a
stock dividend upon the
BOD RSA 2020
Grant Plan: 20RBB0  Page 3 of 6



--------------------------------------------------------------------------------



Restricted Shares or if the Restricted Shares shall be split up, converted,
exchanged, reclassified or in any way substituted for, the Recipient shall
receive, subject to the same restrictions and conditions as the original
Restricted Shares subject to this Award, the same securities or other property
as are received by the holders of the Company’s Shares pursuant to such stock
dividend, split up, conversion, exchange, reclassification or substitution. If
the Recipient receives any securities or property of the Company (or any
acquiring entity) pursuant to this Paragraph FIFTH, such securities or other
property shall thereafter be deemed to be “Shares” and “Restricted Shares”
within the meaning of this Award.
6:If, for any reason with respect to the Restricted Shares (and any dividends,
distributions and adjustments to such Shares), the Company (or any Affiliate)
shall be required to withhold amounts under applicable federal, state, local or
foreign tax laws, rules or regulations, the Company will address such items in
accordance with Section 14 of the Plan The Recipient acknowledges that the
Recipient has been informed of the availability of making an election in
accordance with Section 83(b) of the Code, as amended; that such election must
be filed with the Internal Revenue Service within 30 days that the Company
awards the Shares to the Recipient; and that the Recipient is solely responsible
for making such election. In the event that the Recipient files such an election
with the Internal Revenue Service, the Recipient agrees to provide a copy of
such election to the Company promptly.
7:The Company and the Recipient each hereby agrees to be bound by the terms and
conditions set forth in the Plan.
8:Any notices or other communications given in connection with this Award shall
be sent either by registered or certified mail, return receipt requested, or by
overnight mail, facsimile, or electronic mail to the Company and Recipient
address or number of record or to
BOD RSA 2020
Grant Plan: 20RBB0  Page 4 of 6



--------------------------------------------------------------------------------



such changed address or number as to which either party has given notice to the
other party in accordance with this Paragraph EIGHTH. All notices shall be
deemed given when so mailed, or if sent by facsimile or electronic mail, when
electronic confirmation of the transmission is received, except that a notice of
change of address shall be deemed given when received.
9:This Award and the Plan constitute the whole agreement between the parties
hereto with respect to the Restricted Stock Award.
10:This Award shall not be construed as creating any contract of employment or
service between the Company and the Recipient. The grant of the Shares hereunder
will not confer upon the Recipient any right to continue in the service of the
Company or its Affiliates.
11:The Recipient agrees that, to the extent applicable, any Shares granted
hereunder will be subject to the Company’s policies with respect to the hedging
and pledging of shares of Company Stock, stock ownership requirements, and
clawbacks, in each case that the Company may have in effect from time to time.
12:This Award shall inure to the benefit of, and be binding on, the Company and
its successors and assigns, and shall inure to the benefit of, and be binding
on, the Recipient and his or her heirs, executors, administrators and legal
representatives. This Award shall not be assignable by the Recipient.
13: The Recipient understands that in order to perform its obligations under the
Plan or for the implementation and administration of the Plan, the Company may
collect, transfer, use, process, or hold certain personal or sensitive data
about Recipient. Such data includes, but is not limited to Recipient’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information.
BOD RSA 2020
Grant Plan: 20RBB0  Page 5 of 6



--------------------------------------------------------------------------------



Recipient explicitly consents to the collection, transfer (including to third
parties in Recipient’s home country or the United States or other countries,
such as but not limited to human resources personnel, legal and tax advisors,
and brokerage administrators), use, processing, and holding, electronically or
otherwise, of his/her personal information in connection with this or any other
equity award. At all times, the Company shall maintain the confidentiality of
Recipient’s personal information, except to the extent the Company is required
to provide such information to governmental agencies or other parties and such
actions will be undertaken by the Company only in accordance with applicable
law.
14: This Award shall be subject to and construed in accordance with, the laws of
the State of Delaware without giving effect to principles of conflicts of law.
BOD RSA 2020
Grant Plan: 20RBB0  Page 6 of 6

